DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2021 and 04/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  in line 2, the letter “B” should be deleted or written in parenthesis.  Numerals and/or letters directed to an element of the invention should be written in parenthesis or deleted from the claim(s) language.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hadrath et al.
Hadrath et al. (US Pub. No. 2015/0267880 A1) discloses:
Regarding claim 1, a light source system (Figure 6, element 1IV), comprising: an excitation light source (Figure 6, element 2) configured to emit excitation light (Figure 6, element 3); a wavelength conversion device (Figure 6, element 5) provided with a conversion layer (i.e. phosphor segments; page 4, paragraph 0044, lines 5-6), wherein the conversion layer is configured to perform wavelength conversion on at least part of the excitation light (Figure 6, element 3) to obtain excited light (Figure 6, element 12) and to emit the excited light (Figure 6, element 12) and unconverted excitation light (Figure 6, element 3’) of the excitation light (Figure 6, element 3); and a dichroic assembly (Figure 6, element 4) configured to guide the excited light (Figure 6, element 12) emitted from the conversion layer (i.e. phosphor segments of element 5 in Figure 6) to propagate along a second optical path (Figure 6, element L2), so that the excited light (Figure 6, element 12) is emitted from the light source system (Figure 6, element 1IV) along a light-emitting optical path (Figure 6, element L1), wherein the dichroic assembly (Figure 6, element 4) is also configured to guide the at least part of the unconverted excitation light (Figure 6, element 3’) emitted by the conversion layer (i.e. phosphor segments of element 5 in Figure 6) to be transmitted on an optical path (i.e. optical path perpendicular to element L1 in Figure 6), which is not the light-emitting optical path (Figure 6, element L1).
Regarding claim 16, a projection apparatus (i.e. video projector; page 4, paragraph 0039, lines 2-4) comprising a light source system (Figure 6, element 1IV), the light source system (Figure 6, element 1IV) comprising: an excitation light source (Figure 6, element 2) configured to emit excitation light (Figure 6, element 3); a wavelength conversion device (Figure 6, element 5) provided with a conversion layer (i.e. phosphor segments; page 4, paragraph 0044, lines 5-6), wherein the conversion layer is configured to perform wavelength conversion on at least part of the excitation light (Figure 6, element 3) to obtain excited light (Figure 6, element 12) and to emit the excited light (Figure 6, element 12) and unconverted excitation light (Figure 6, element 3’) of the excitation light (Figure 6, element 3); and a dichroic assembly (Figure 6, element 4) configured to guide the excited light (Figure 6, element 12) emitted from the conversion layer (i.e. phosphor segments of element 5 in Figure 6) to propagate along a second optical path (Figure 6, element L2), so that the excited light (Figure 6, element 12) is emitted from the light source system (Figure 6, element 1IV) along a light-emitting optical path (Figure 6, element L1), wherein the dichroic assembly (Figure 6, element 4) is also configured to guide the at least part of the unconverted excitation light (Figure 6, element 3’) emitted by the conversion layer (i.e. phosphor segments of element 5 in Figure 6) to be transmitted on an optical path (i.e. optical path perpendicular to element L1 in Figure 6), which is not the light-emitting optical path (Figure 6, element L1).

Allowable Subject Matter
Claims 2-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Hadrath et al. (US Pub. No. 2015/0267880 A1) discloses a light source system (Figure 6, element 1IV); a dichroic assembly comprising a first dichroic element (Figure 6, element 4) and a second dichroic element (Figure 6, element 11); and a wavelength conversion device (Figure 6, element 5).  However, Hadrath et al. and the prior art of record neither shows nor suggests a light source system wherein the wavelength conversion device comprising: a first scattering layer, wherein the first scattering layer and the conversion layer are alternately located on an optical path of the excitation light; and the first scattering layer is configured to reflect and scatter the excitation light to obtain scattered excitation light, and the scattered excitation light is guided by the first dichroic element to propagate along a first optical path, which is not the second optical path, and then is guided by the second dichroic element to be emitted from the light source system along the light-emitting optical path.
Regarding claims 3-15 and 17-20, the claims are allowable based on their dependence from allowable claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jao et al. (US Patent No. 11,126,073 B2) discloses an illumination system including a first excitation light source, a transflective element, a wavelength conversion wheel and a filter wheel is provided. The first excitation light source emits a first excitation beam. The transflective element allows a first portion beam of the first excitation beam to pass through, and reflects a second portion beam of the first excitation beam. The wavelength conversion wheel is disposed on a transmission path of the first portion beam and includes a wavelength conversion region, and when the first portion beam irradiates onto the wavelength conversion region, the first portion beam is converted into a converted beam. The filter wheel is disposed on a transmission path of the second portion beam and the converted beam, and includes multiple filter regions, wherein the second portion beam and the converted beam irradiate onto each of the filter regions of the filter wheel.
Chen et al. (US Pub. No. 2018/0024426 A1) teaches a projector including a first light source, a color wheel and a second light source. The first light source is configured to emit a first color light. The second light source is configured to emit a second color light. The first color light passing through a transparent region of the color wheel becomes a third color light. The second color light and the third color light are mixed as a first projecting light. The first color light reflected by a phosphor reflection region of the color wheel becomes a fourth color light. The fourth color light is guided toward a projecting direction to become a second projecting light. The first projecting light and the second projecting light do not overlap in timing.
Akiyama (US Pub. No. 2017/0199451 A1) shows a wavelength conversion element including: a base material including a light-reflecting surface; a dichroic film; and a wavelength conversion layer provided between the light-reflecting surface and the dichroic film. The dichroic film reflects portion of light in a wavelength band that the wavelength conversion layer absorbs, and has a reflectance distribution, with respect to the light along a predetermined direction.
Cheng et al. (US Pub. No. 2017/0075203 A1) discloses an illumination system including a light source assembly including a first excitation light source, a second excitation light source, a dichroic element, a wavelength conversion element, a first collimating element and a second collimating element. The first and second excitation light sources provide first and second excitation beams, respectively. The dichroic element is disposed between the first excitation light source and the second excitation light source. The second excitation beam is transmitted toward the first excitation light source through the dichroic element. The wavelength conversion element is disposed between the first excitation light source and the dichroic element. The wavelength conversion element converts the first and second excitation beams into a wavelength conversion beam and transmits it toward the dichroic element.
Chang et al. (US Pub. No. 2015/0354787 A1) teaches an illumination module including a light source, a color wheel, an actuator, and a reflective unit. The light source is for providing a light beam with a first wavelength band. The color wheel has an outer annular section and an inner annular section. The color wheel includes a wavelength conversion segment disposed at the outer annular section and a plurality of filter segments disposed at the inner annular section. The wavelength conversion segment is configured to convert a portion of the light beam with the first wavelength band into a light beam with a second wavelength band, and has at least one wavelength conversion material including yttrium aluminum garnet (YAG) phosphors. The filter segments are respectively configured to filter desired wavelength bands of the light beam. The reflective unit is configured to reflect the light beam passing through the outer annular section to the inner annular section.
Saitou (US Pub. No. 2015/0323861 A1) shows a light source apparatus provided with a fluorescent material, an excitation light source that emits excitation light for exciting the fluorescent material, a first homogeneous optical element that makes the illuminance distribution of the excitation light more homogeneous and then emits the excitation light, a second homogeneous optical element that makes the illuminance distribution of the fluorescent light emitted from the fluorescent material more homogeneous and then emits the fluorescent light, a first optical system that guides the excitation light to the first homogeneous optical element, a second optical system that guides light emitted from the first homogeneous optical element to the fluorescent material, and a third optical system that guides the fluorescent light supplied from the fluorescent material to the second homogeneous optical element.
Chen et al. (US Pub. No. 2013/0278902 A1) discloses a light source module including a light-emitting element, an optical path switching element, a wavelength conversion element, a first reflection element, and a first beam splitter element. The optical path switching element switches a first color beam between a first optical path and a second optical path. When the first color beam is switched to the first optical path, the first color beam is propagated to the wavelength conversion element to excite a first and second wavelength conversion layers on the wavelength conversion element to produce a second color beam and a third color beam. When the first color beam is switched to the second optical path, the first color beam is propagated to the first reflection element.
Hu et al. (US Pub. No. 2013/0258639 A1) teaches a projection system, a light source system, and a light source assembly. The light source system comprises an excitation light source, a wavelength conversion device, a color filtering device, a drive device, and a first optical assembly. The wavelength conversion device comprises at least one wavelength conversion region. The optical filtering device is fixed face-to-face with the wavelength conversion device, and comprises at least a first optical filtering region. The drive device drives the wavelength conversion device and the optical filtering device, allowing the wavelength conversion region and the first optical filtering region to act synchronously, and the wavelength conversion region is periodically set on the propagation path of the excitation light, thereby converting the excitation light wavelength into converted light. The first optical assembly allows the converted light to be incident on the first optical filtering region. The first optical filtering region filters the converted light, to enhance the color purity of the converted light. The light source system is simple in structure, easy to implement, and highly synchronous.
Kitano (US Pub. No. 2012/0242912 A1) shows a light source apparatus including: an excitation light source including a laser light source; a first wheel that is controlled to rotate, and includes, in a part of a surface thereof to be illuminated by excitation light emitted from the excitation light source, a phosphor layer to be excited by the excitation light; a dichroic mirror that guides fluorescence emitted from the phosphor layer of the first wheel and the excitation light to an illumination optical system; and a second wheel that is controlled to rotate, and includes a dichroic filter that transmits light having a desired wavelength component of each of the fluorescence and the excitation light output from the dichroic mirror.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



12/16/2022